DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1 and 19, the closest reference to Nunoya et al. (Pub No. 20070223856) disclose the optical semiconductor device and optical semiconductor integrated circuit. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1 and 19.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “the optical grating including multiple perturbation structures that each causes a perturbation in an effective refractive index of the waveguide, and the perturbation structures being staggered on the waveguide such that perturbation structures that are adjacent to one another in a longitudinal direction are spaced apart in a transverse direction, the longitudinal direction being parallel to the grating axis and the transverse direction being transverse to the longitudinal direction”.
Regarding claim 19,
None of the cited prior arts discloses the claimed structural combination of independent claim 19, in particular having the limitation of “the optical grating including multiple perturbation structures that each causes a perturbation in an effective refractive index of the waveguide, the perturbation structures being arranged in sub-gratings such that each sub-grating includes more than one of the perturbation structures, and perturbation structures in the same subgroup have the same orientation relative to a longitudinal axis of the waveguide but the perturbation structures in different subgroup have different orientations relative to the longitudinal axis of the waveguide”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828